NONPRECEDENTIAL DISPOSITION
                               To be cited only in accordance with
                                       Fed. R. App. P. 32.1



              United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois  60604

                                     Argued January 28, 2009
                                      Decided June 23, 2009

                                               Before

                                WILLIAM J. BAUER, Circuit Judge

                                KENNETH F. RIPPLE, Circuit Judge

                                  JOHN DANIEL TINDER, Circuit Judge

No. 08‐2994

BRENT ALLAN WINTERS,                                    Appeal from the United States District
                Plaintiff‐Appellant,                    Court for the Southern District
                                                        of Illinois.
       v.
                                                        No. 3:08‐cv‐216‐JPG‐DGW
JOHN TAYLOR,
                        Defendant‐Appellee.             J. Phil Gilbert, 
                                                        Judge.

                                            O R D E R

    Brent  Winters  sued  John  Taylor,  a  federal  public  defender,  for  making  slanderous
statements  about  Winters  during  the  course  of  a  tax  fraud  prosecution.  The  district  court
dismissed Winters’s claim on the ground that Taylor, a federal employee acting within the
scope of his authority, was entitled to sovereign immunity. Rather than appeal that dismissal,
Winters filed a second action against Taylor based on the same allegedly slanderous statements.
The district court again dismissed Winters’s suit based on the grounds of sovereign immunity
and issue preclusion. This time, Winters appealed, but because we conclude that the district
court’s judgment in Winters’s first action precludes this second action, we affirm.   
No. 08‐2994                                                                                 Page 2

                                        BACKGROUND

    In April 2006, the United States charged Winters, Ken Tylman, and Debra Hills with filing
a fraudulent tax return and conspiracy to defraud the IRS. The district court appointed Taylor,
a federal public defender, to represent Tylman. At the end of a meeting between Taylor and
Tylman at the federal courthouse in Urbana, Illinois, Taylor allegedly shouted that Winters and
his co‐defendants were “all guilty” and “all fuckin’ liars.” Taylor’s statements were within
earshot of Hills and other bystanders in the courthouse hallway. 

    Based on Taylor’s statements, Winters filed a complaint of slander in Illinois state court,
naming Taylor and the Office of the Federal Public Defender as defendants. The defendants
removed the case to federal court under 28 U.S.C. § 1442(a) based on the federal defense of
sovereign immunity. The district court agreed that the defendants were entitled to sovereign
immunity  because,  based  on  the  allegations  in  Winters’s  complaint,  Taylor  “made  the
statements in the scope of his federal authority” while representing Tylman. Having concluded
that  Winters’s  claim  was  barred  by  sovereign  immunity,  the  court  dismissed  Winters’s
complaint “for lack of jurisdiction.” 

     Winters did not appeal the district court’s dismissal of his first action. Instead, he returned
to Illinois state court and filed a second action based on the same statements. Winters’s second
complaint named only Taylor as a defendant and, in addition to a slander count, contained a
count of negligent infliction of emotional distress. Taylor again removed the case to federal
court, citing the federal defenses of claim preclusion, issue preclusion, and sovereign immunity.
The district court dismissed Winters’s slander claim on the ground of issue preclusion, since
the court had decided that exact claim in favor of Taylor in the first action. As for Winters’s
emotional distress claim, the court held that this claim was barred by sovereign immunity,
since Winters’s suit against “a federal officer in his official capacity [was] tantamount to a suit
against the United States.” 

    Winters appeals, arguing that the district court should have remanded the case to state
court for lack of subject matter jurisdiction. In the alternative, Winters argues that the court
erred in recognizing Taylor’s sovereign immunity defense without conducting an evidentiary
hearing on whether Taylor’s statements were within the scope of his federal employment. 

                                           ANALYSIS

    Beginning  with  Winters’s  jurisdictional  challenge,  Winters  argues  that  removal  was
improper because his complaint did not plead a federal question, as required for removal under
28 U.S.C. § 1441(a). However, in addition to § 1441(a), Taylor’s notice of removal cited, and the
district court relied on, § 1442(a), which allows federal officers sued in state court to remove the
case to federal court if they raise a colorable federal defense. See 28 U.S.C. § 1442(a)(1); Mesa v.
No. 08‐2994                                                                                   Page 3

California, 489 U.S. 121, 129 (1989). Taylor raised the defense of sovereign immunity, claiming
that he made the allegedly slanderous statements while “acting solely in his official capacity”
as a federal public defender “and/or acting under color of authority [of law].” This claim of
sovereign immunity is sufficiently “colorable” to support removal under § 1442(a). Cf. In re
Subpoena  in  Collins,  524  F.3d  249,  251  (D.C.  Cir.  2008)  (recognizing  a  federal  employee’s
sovereign immunity defense against a subpoena seeking “facts [the employee] observed by
virtue of his official duties and in his official capacity as a federal employee”). Although we
conclude below that Taylor does not actually win this case on the basis of sovereign immunity,
that outcome does not make removal improper. The federal officer need only assert a defense
that is “plausible,” not necessarily successful, to remove under § 1442(a). Venezia v. Robinson,
16 F.3d 209, 212 (7th Cir. 1994).     

     On the merits of Taylor’s sovereign immunity defense, in Winters’s first slander action, the
district  court  held  that  Taylor  was  entitled  to  sovereign  immunity  because  he  “made  the
statements in the scope of his federal authority” as a public defender. Then, in this action, the
court concluded that Winters’s slander claim was barred by the doctrine of issue preclusion.
The  issue  of  Taylor’s  sovereign  immunity  defense  against  Winters’s  claim  was  “actually
litigated” and “essential” to the final judgment in the first action. H‐D Mich., Inc. v. Top Quality
Serv., Inc., 496 F.3d 755, 760 (7th Cir. 2007) (providing the elements of an issue preclusion, or
“collateral estoppel,” defense).

    For the first time on appeal, Winters cites the Westfall Act, 28 U.S.C. § 2679, to illustrate why
Taylor was not entitled to sovereign immunity against Winters’s claims. The Act gives a federal
employee  immunity  against  a  tort  suit  arising  out  of  acts  committed  in  the  scope  of  his
employment, provided that the employee follows a few, simple procedures. First, the employee
must promptly deliver the pleadings in the suit to the Attorney General (“AG”) or his designee.
28 U.S.C. § 2679(c)(1). Then, if the AG certifies that the employee “was acting within the scope
of his office or employment” when he committed the alleged tort, the United States “shall be
substituted as the party defendant,” and the employee is off the hook. Id. § 2679(d)(1). Even if
the AG refuses to issue a scope‐of‐employment certification, the employee may petition the
district court to certify that he was acting within the scope of his employment and substitute
the United States as the party defendant. Id. § 2679(d)(3).  

    As  Winters  points  out,  Taylor  never  obtained  the  AG’s  certification  that  his  allegedly
slanderous  statements  were  within  the  scope  of  his  federal  employment.  Absent  such
certification, Winters argues, Taylor has no sovereign immunity defense under the Westfall Act.
 

    We think that Winters’s belated citation to the Westfall Act in this appeal reflects some
uncertainty as to who exactly Winters was suing at various stages of these proceedings. In the
first action, Winters’s complaint named the “Law Firm of Richard H. Parsons [i.e., the Chief
No. 08‐2994                                                                                    Page 4

Federal Public Defender for the Central District of Illinois], Federal Public Defenders & Richard
Parsons, Esq., John Taylor, Esq., and Others Unknown.” The district court interpreted Winters’s
complaint as naming the “Office of the Federal Public Defender” and officers of that agency “in
their official capacities” as defendants. Because the court thought that Winters was suing a
federal agency, the court had no reason to consider the requirements for Westfall certification.
The Westfall Act, 28 U.S.C. § 2679, allows a federal employee sued in an individual capacity
to convert the action to one against the United States, thereby obtaining indirectly the benefit
of the United States’ sovereign immunity. See Sullivan v. United States, 21 F.3d 198, 200 (7th Cir.
1994)  (examining  whether  federal  public  defenders  sued  individually  were  entitled  to  the
protections of the Act). But federal agencies may assert a sovereign immunity defense directly,
without  the  aid  of  the  Act.  See  Kentucky  v.  Graham,  473  U.S.  159,  167  (1985)  (“The  only
immunities that can be claimed in an official‐capacity action are forms of sovereign immunity
that the entity, qua entity, may possess . . . .”).  

    Winters’s  second  complaint—that  is,  the  complaint  in  this  action—named  only  “John
Taylor” as a defendant, which suggests a suit against Taylor individually. As an individual
federal employee sued in tort, Taylor should have been able to claim sovereign immunity only
after  receiving  a  Westfall  scope‐of‐employment  certification.  Again,  however,  the  issue  of
Westfall certification never arose in the proceedings below because the district court assumed
that Winters’s second action, like his first action, was against “a federal officer in his official
capacity” and therefore “tantamount to a suit against the United States.” This assumption that
Winters was suing a federal agency the second time around is questionable, since Winters’s
second complaint simply named “John Taylor” as the sole defendant. Nevertheless, we believe
that the court’s dismissal of Winters’s second action on the ground of issue preclusion was
correct. 

    In determining that the defendants in the first action were entitled to sovereign immunity,
the  district  court  found  that  Winters’s  own  allegations  established  that  Taylor  “made  the
statements  in  the  scope  of  his  federal  authority”  while  “representing  Tylman”  as  a  public
defender. This finding has issue preclusive effect in Winters’s second action because (1) the
issue of whether Taylor’s allegedly slanderous statements were within the scope of his federal
employment is the same in both actions; (2) the parties actually litigated the issue in the first
action; (3) resolution of this issue was essential to the district court’s final judgment dismissing
Winters’s first action on sovereign immunity grounds; and (4) Winters was fully represented
in the first action. See H‐D Mich., 496 F.3d at 760. So the very issue that Winters seeks to litigate
here, whether Taylor was acting within the scope of his employment, is precluded by the first
action. Since Winters’s claims are barred by issue preclusion, Winters’s observation that Taylor
failed to comply with the certification requirements of the Westfall Act is inconsequential. At
this  point,  requiring  Taylor  to  seek  a  scope‐of‐employment  certification  through  the  Act’s
procedures would serve no purpose. 
No. 08‐2994                                                                                     Page 5

    Although the district court relied on issue preclusion only with respect to Winters’s slander
claim, we conclude that issue preclusion also bars Winters’s negligent infliction of emotional
distress  claim.  Winters’s  emotional  distress  claim  arises  out  of  the  same  statements  as  his
slander claim, and both claims fail if, as the district court found, Taylor was acting within the
scope of his federal authority and therefore entitled to sovereign immunity.   

    Winters argues that the district court erred in the first action by finding that Taylor acted
within the scope of his authority without conducting an evidentiary hearing. Since Winters did
not appeal from the judgment in that action, this argument is not properly before us. See Tartt
v. Nw. Cmty. Hosp., 453 F.3d 817, 822 (7th Cir. 2006) (applying preclusive effect to a prior district
court judgment that the plaintiff failed to appeal). Moreover, a district court is not required to
conduct an evidentiary hearing on the scope‐of‐employment issue where, as here, the court can
rely on the plaintiff’s own allegations. See Brumfield v. Sanders, 232 F.3d 376, 379‐80 (3d Cir.
2000)  (upholding  the  district  court’s  refusal  to  grant  additional  discovery  on  the  scope‐of‐
employment question where the AG issued a Westfall certification based on facts pleaded in
the complaint); RMI Titanium Co. v. Westinghouse Elec. Corp., 78 F.3d 1125, 1143 (6th Cir. 1996)
(“No hearing on certification is necessary where even if the plaintiff’s assertions were true, the
complaint  allegations  establish  that  the  employee  was  acting  within  the  scope  of  his/her
employment.”). 

     One final matter deserves consideration before barring Winters’s case on the ground of
issue  preclusion.  After  concluding  in  the  first  action  that  the  defendants  were  entitled  to
sovereign immunity, the district court purported to dismiss the case for “lack of jurisdiction.”
Ordinarily a dismissal for lack of jurisdiction carries no preclusive effect, except with respect
to the jurisdictional ruling itself. Hill v. Potter, 352 F.3d 1142, 1146 (7th Cir. 2003). However, as
the district court recognized in this second action, it erred in characterizing its dismissal of the
first  action  as  jurisdictional  because  “sovereign  immunity  does  not  diminish  a  court’s
subject‐matter jurisdiction.” Blagojevich v. Gates, 519 F.3d 370, 371 (7th Cir. 2008). We have also
recognized that, although courts sometimes conflate the concepts of sovereign immunity and
subject matter jurisdiction, the availability of a sovereign immunity defense is fully subject to
principles of preclusion. See United States v. County of Cook, Ill., 167 F.3d 381, 385, 389‐90 (7th
Cir. 1999). The district court dismissed Winters’s first action on the ground that Taylor acted
within the scope of his employment and was therefore entitled to sovereign immunity. Having
litigated that issue in the first action, Winters is precluded from rearguing it here.

    Accordingly, we AFFIRM the judgment of the district court.